In re Vaughn, David M.; — Plaintiffs); applying for reinstatement.
PER CURIAM.*
On September 25, 1995, this court suspended petitioner, David M. Vaughn, from the practice of law for a period of thirty-six months, retroactive to the date of his interim suspension of June 24, 1993, based on his federal conviction for three counts of mail fraud. In Re: Vaughn, 95-0810 (La. 9/25/95), 660 So.2d 1202.
On December 12, 1996, petitioner filed for reinstatement, asserting that his suspension ended on June 23,1996. The Office of Disciplinary Counsel concurred in the petition for reinstatement. After oral argument before a board panel, the disciplinary board concluded that petitioner demonstrated to the satisfaction of the board that he possesses the requisite honesty and integrity to be reinstated to the practice of law and has demonstrated by clear and convincing evidence that he has satisfied the criteria for reinstatement set forth in Supreme Court Rule XIX, § 24.
Upon review of the disciplinary board’s findings and recommendation, and considering the record filed herein, it is the decision of this court that the recommendation of the disciplinary board be adopted.
Accordingly, it is ordered that the petition of David M. Vaughn, requesting reinstatement of his license to practice law, is hereby granted. All costs of these proceedings are assessed to petitioner.
REINSTATEMENT ORDERED.
VICTORY, TRAYLOR and KNOLL, JJ., would deny the reinstatement.

 CALOGERO, C.J., not on panel. Rule IV, Part 2, § 3.